Case 2:17-cv-00407-JPH-DLP Document 173 Filed 09/14/20 Page 1 of 2 PageID #: 1929




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  KEITH L. BLACKWELL,                                     )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )      No. 2:17-cv-00407-JPH-DLP
                                                          )
  E. TRUEBLOOD, et al.                                    )
                                                          )
                                Defendants.               )
                                                          )
                                                          )
  UNITED STATES OF AMERICA,                               )
                                                          )
                                Interested Party.         )

                                                    ORDER

         The plaintiff moves the Court for an Order requiring the plaintiff's custodian to allow the

  plaintiff to receive legal assistance from a fellow inmate. Inmates do not have a constitutional right

  to give or receive legal assistance from other inmates. See Shaw v. Murphy, 532 U.S. 223, 231

  (2001) (inmates do not have a First Amendment right to communicate legal advice to other inmates

  “above and beyond the protection normally accorded prisoners’ speech”). Therefore, the plaintiff’s

  motion for Court Order, dkt. [170], is denied.

         The plaintiff has also moved for an emergency stay of this case because he is awaiting

  COVID-19 test results and has been locked down in quarantine since August 28, 2020. The

  plaintiff was previously warned that the Court did not anticipate granting further extensions of

  time in this matter. See dkt. 167. The Court recognizes that the COVID-19 pandemic has made it

  more difficult for prisoners to proceed with litigation. However, the pending motion for summary

  judgment in this matter was pending for several months before the pandemic began and this case

  is now more than three years old. However, under these circumstances the Court will grant the

                                                      1
Case 2:17-cv-00407-JPH-DLP Document 173 Filed 09/14/20 Page 2 of 2 PageID #: 1930




  plaintiff 's motion, dkt. [171], to the extent that the Court provides the plaintiff a final brief

  extension of time through September 24, 2020, to respond to the pending motion for summary

  judgment. If the plaintiff lacks access to the law library, he may simply write out his response with

  an affidavit including his personal knowledge in support of his claims under penalties of perjury.

  The plaintiff should not anticipate any further extensions from the Court.

  SO ORDERED.

  Date: 9/14/2020




  Distribution:

  KEITH L. BLACKWELL
  41030-044
  560 N. Kingsley Drive, Apt. 217
  Los Angeles, CA 90004

  Rachana Nagin Fischer
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  rachana.fischer@usdoj.gov




                                                   2
